Exhibit 10.20





INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) is made as of ___________, 20__ by
and between ONEOK Partners, L.P., a Delaware limited partnership (the
“Partnership”), and ______________ (“Indemnitee”).


RECITALS


WHEREAS, the Partnership and ONEOK Partners GP, L.L.C., the sole general partner
of the Partnership (the “GP”), desire to attract and retain the services of
highly qualified individuals, such as Indemnitee, to serve the Partnership as a
member of the Board of Directors of the GP (the “GP Board”) or otherwise; and


WHEREAS, in order to induce Indemnitee to continue to provide services to the
Partnership, the Partnership wishes to provide for the indemnification of, and
advancement of expenses to, Indemnitee to the maximum extent permitted by law;
and
WHEREAS, the Third Amended and Restated Limited Partnership Agreement of the
Partnership (as amended, the “LP Agreement”) requires indemnification of the
directors, officers, employees and agents of the Partnership and the GP and
other persons, and Indemnitee may also be entitled to indemnification pursuant
to the Third Amended and Restated Limited Liability Company Agreement of the GP
(as amended, the “GP LLC Agreement”) and the Bylaws of ONEOK (defined below) (as
amended, the “ONEOK Bylaws”); and
WHEREAS, the LP Agreement expressly contemplates that contracts may be entered
into between the Partnership and the directors, officers, employees and agents
of the Partnership and the GP and other persons with respect to indemnification;
and
WHEREAS, the Partnership and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the directors, officers, employees and agents
of the Partnership and the GP, the significant and continual increases in the
cost of such insurance and the general trend of insurance companies to reduce
the scope of coverage of such insurance; and
WHEREAS, the Partnership and Indemnitee further recognize the substantial
increase in corporate and partnership litigation in general, subjecting
directors, officers, employees and agents to expensive litigation risks at the
same time as the availability and scope of coverage of liability insurance
provide increasing challenges for the Partnership; and
WHEREAS, the GP Board has determined that the increased difficulty in attracting
and retaining highly qualified persons such as Indemnitee is detrimental to the
best interests of the limited partners of the Partnership and that the
Partnership should act to assure Indemnitee that there will be increased
certainty of such protection in the future; and
WHEREAS, it is reasonable, prudent and necessary for the Partnership to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee to the fullest extent permitted by applicable law, regardless of
any amendment or revocation of the LP



--------------------------------------------------------------------------------



Agreement, so that Indemnitee will serve or continue to serve as a members of
the GP Board free from undue concern that Indemnitee will not be so indemnified;
and
WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the LP Agreement, the GP LLC Agreement, the ONEOK
Bylaws or any resolutions adopted pursuant to any of the foregoing, and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Partnership and Indemnitee do hereby covenant and agree as follows.


Section 1. Definitions


As used in this Agreement:


(a)    “Enforcement Expenses” shall mean all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with an action to enforce
indemnification or advancement rights, or an appeal from such action, including,
without limitation, the premium, security for and other costs relating to any
cost bond, supersedes bond or other appeal bond or its equivalent.


(c)    “Enterprise” shall mean any corporation, limited liability company (other
than the GP), partnership (other than the Partnership), joint venture, trust,
employee benefit plan or other legal entity of which Indemnitee is or was
serving at the request of the Partnership or the GP as a director, officer,
employee, agent, trustee, consultant or fiduciary.


(d)    “Expenses” shall mean all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA and other excise taxes and penalties, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding or
an appeal resulting from a Proceeding, including, without limitation, the
premium, security for and other costs relating to any cost bond, supersedes bond
or other appeal bond or its equivalent. Expenses shall also include Expenses
incurred by Indemnitee in connection with the interpretation, enforcement or
defense of Indemnitee’s rights under this Agreement, by litigation or otherwise.
The parties agree that for the purposes of any advancement of Expenses for which
Indemnitee has made written demand to the Partnership in accordance with this
Agreement, all Expenses included in such demand that are certified by affidavit
of Indemnitee’s counsel as being reasonable shall be presumed conclusively to be
reasonable. Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.



-2-

--------------------------------------------------------------------------------



(e)    “Independent Counsel” shall mean a law firm, or a partner (or, if
applicable, member) of such a law firm, that is experienced in matters of
Delaware limited partnership law and neither presently is, nor in the past two
years has been, retained to represent: (i) the Partnership, the GP, ONEOK, any
Enterprise or Indemnitee in any matter material to any such party (other than
with respect to matters concerning the Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Partnership or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement. The Partnership agrees to pay the reasonable fees and expenses
of the Independent Counsel and to fully indemnify such counsel against any and
all expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.


(e)    “ONEOK” shall mean ONEOK, Inc., an Oklahoma corporation and the parent of
the GP, and its successors and assigns.


(f)    “Organizational Status” shall mean the status of a person as a current or
former director, officer, employee or agent of the Partnership or the GP or a
director, officer, employee, agent, trustee, consultant or fiduciary of any
other Enterprise which such person is or was serving at the request of the
Partnership or the GP.


(g)     “Proceeding” shall mean any threatened, pending or completed action,
suit, arbitration, mediation, alternative dispute resolution mechanism or
proceeding, whether brought in the right of the Partnership, the GP, ONEOK or
otherwise, or whether civil, criminal, administrative, legislative, or
investigative, in which Indemnitee was, is or may be involved as a party or
otherwise, by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Partnership or the GP, or is or was serving at the
request of the Partnership or the GP as a director, officer, employee, agent,
trustee, consultant or fiduciary of any Enterprise or by reason of any action
taken by him or of any action taken on his part while acting as director,
officer, employee or agent of the Partnership or the GP, or while serving at the
request of the Partnership or the GP as a director, officer, employee, agent,
trustee, consultant or fiduciary of any Enterprise, in each case whether or not
serving in such capacity at the time any liability or expense is incurred for
which indemnification, reimbursement, or advancement of expenses can be provided
under this Agreement. If the Indemnitee believes in good faith that a given
situation may lead to or culminate in the institution of a Proceeding, such
situation shall be considered a Proceeding under this paragraph. The term
“Proceeding” shall not include any action, suit or arbitration, or part thereof,
initiated by Indemnitee to enforce Indemnitee’s rights under this Agreement as
provided for in Section 12(e) of this Agreement.


Section 2.    Proceedings. The Partnership shall indemnify Indemnitee in
accordance with the provisions of this Section 2 if Indemnitee was or is or is
threatened to be made, a party to any Proceeding (including a Proceeding by or
in the right of the Partnership to procure a judgment in its favor) by reason of
the fact that Indemnitee is or was a director, officer, employee or agent of the
Partnership or the GP or is or was serving at the request of the Partnership or
the GP as a director, officer, employee, agent, trustee, consultant or fiduciary
of

-3-

--------------------------------------------------------------------------------



any Enterprise, against Expenses, judgments, fines, penalties and amounts paid
in settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties and amounts paid in settlement) actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with the defense or
settlement of such Proceeding, or any claim, issue or matter related thereto, if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Partnership, and, with respect
to any criminal action or proceeding, had no reasonable cause to believe
Indemnitee’s conduct was unlawful. The termination of any action, suit,
investigation or proceeding by judgment, order, settlement, conviction, or upon
a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Partnership, and, with respect to any criminal action or proceeding, that
the Indemnitee had reasonable cause to believe that the Indemnitee’s conduct was
unlawful. Indemnitee shall not enter into any settlement in connection with a
Proceeding without ten (10) days’ prior written notice to the Partnership. The
parties hereto intend that this Agreement shall provide, to the fullest extent
permitted by law, for indemnification in excess of that expressly permitted by
statute, including, without limitation, any indemnification provided by the LP
Agreement, the GP LLC Agreement, the ONEOK Bylaws or applicable law.


Section 3.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement and except as
provided in Section 7, to the extent that Indemnitee has been successful on the
merits or otherwise in defense of any Proceeding, or in defense of any claim,
issue or matter therein, Indemnitee shall be indemnified against Expenses
actually and reasonably incurred by Indemnitee in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Partnership shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by him or on his behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Section and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter. Nothing in
this Section 3 is intended to limit Indemnitee’s rights provided for in Section
2.


Section 4.    Indemnification For Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his Organizational Status, a witness or otherwise asked to participate in any
Proceeding to which Indemnitee is not a party and is not threatened to be made a
party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith. Nothing in this
Section 4 is intended to limit Indemnitee’s rights provided for in Sections 2
and 3.


Section 5.    Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Partnership for some or a
portion of Expenses, but not, however, for the total amount thereof, the
Partnership shall nevertheless indemnify Indemnitee for the portion thereof to
which Indemnitee is entitled.
Section 6.    Additional Indemnification.

-4-

--------------------------------------------------------------------------------



(a)     Except as provided in Section 7, and notwithstanding any limitation in
Sections 2 or 3, the Partnership shall indemnify Indemnitee to the fullest
extent permitted by law if Indemnitee is a party to or is threatened to be made
a party to any Proceeding (including a Proceeding by or in the right of the
Partnership to procure a judgment in its favor) against all Expenses, penalties,
judgments, fines, and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines, penalties and amounts paid in settlement)
actually and reasonably incurred by Indemnitee in connection with the
Proceeding.
(b)    For purposes of Section 6(a), the meaning of the phrase “to the fullest
extent permitted by law” shall mean:


i.    to the fullest extent permitted by the provisions of the Delaware Revised
Uniform Limited Partnership Act (as amended, the “DRUPLA”) that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provisions of any amendment to or replacement of the DRUPLA or such provision
thereof, but in any event subject to the limitations on indemnification
expressly provided for in the LP Agreement; and


ii.    to the fullest extent authorized or permitted by any amendments to or
replacements of the DRUPLA adopted after the date of this Agreement that
increase the extent to which a limited partnership may indemnify its or its
general partner’s directors, officers, employees and agents, but in any event
subject to the limitations on indemnification expressly provided for in the LP
Agreement.
Section 7.    Exclusions. Notwithstanding any provision in this Agreement to the
contrary, the Partnership shall not be obligated under this Agreement:
(a)    to make any indemnity for amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received such amounts under any insurance
policy, contract, agreement or otherwise;
(b)    to make any indemnity for an accounting of profits made from the purchase
and sale (or sale and purchase) by Indemnitee of securities of the Partnership
within the meaning of Section 16(b) of the Securities Exchange Act of 1934, as
amended, or similar provisions of state statutory law or common law; or
(c)    to make any indemnity or advancement that is prohibited by applicable
law; or
(d)     for claims initiated or brought by Indemnitee against the Partnership or
the GP or their respective directors, officers, employees or other indemnitees,
except:
i.with respect to actions or proceedings brought to establish or enforce a right
to receive Expenses or indemnification under this Agreement or any other
agreement or insurance policy or under the LP Agreement and/or the GP LLC
Agreement now or hereafter in effect relating to indemnification;

-5-

--------------------------------------------------------------------------------



ii.if the GP Board approves, at any time, the initiation or bringing of such
claim;
iii.such payment arises in connection with any mandatory counterclaim or
cross-claim or affirmative defense brought or raised by Indemnitee in any
Proceeding (or any part of any Proceeding); or
iv.as otherwise required under applicable law.
Section 8.    Advance of Expenses. Notwithstanding any provision of this
Agreement to the contrary, the Partnership shall advance, to the extent not
prohibited by law, all Expenses incurred by or on behalf of Indemnitee (or which
Indemnitee determines are reasonably likely to be paid or incurred by Indemnitee
within three (3) months) in connection with any Proceeding, and such advancement
shall be made within twenty (20) days after the receipt by the Partnership of a
statement or statements requesting such advances (which shall include invoices
received by Indemnitee in connection with such Expenses, if applicable, but, in
the case of invoices in connection with legal services, any references to legal
work performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice)
from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. The Indemnitee shall qualify for advances upon the
execution and delivery to the Partnership of this Agreement, which shall
constitute an undertaking providing that the Indemnitee undertakes to the
fullest extent required by law to repay the amounts advanced (without interest)
if and to the extent that it is ultimately determined by a court of competent
jurisdiction in a final judgment, not subject to appeal, that Indemnitee is not
entitled to be indemnified by the Partnership. No other form of undertaking
shall be required other than the execution of this Agreement. The right to
advances under this paragraph shall in all events continue until final
disposition of any Proceeding. Nothing in this Section 8 shall limit
Indemnitee’s right to advancement pursuant to Section 12(e) of this Agreement.
The parties agree that for the purposes of any advancement of Expenses for which
Indemnitee has made written demand to the Partnership in accordance with this
Agreement, all Expenses included in such demand that are certified by affidavit
of Indemnitee’s counsel as being reasonable shall be presumed conclusively to be
reasonable.


Section 9.    Procedure for Notification and Defense of Claim.
(a)    To obtain indemnification under this Agreement, Indemnitee shall submit
to the Partnership a written request therefor, and, if Indemnitee so chooses
pursuant to Section 10 of this Agreement, such written request shall also
include a request for Indemnitee to have the right to indemnification determined
by Independent Counsel. The omission by Indemnitee to notify the Partnership
hereunder will not relieve the Partnership or the GP from any liability which it
may have to Indemnitee hereunder, under the LP Agreement, the GP LLC Agreement
any resolution of the GP Board providing for indemnification or otherwise, and
any delay in so notifying the Partnership shall not constitute a waiver by
Indemnitee of any rights under this Agreement. The Secretary of the Partnership
shall, promptly upon receipt of such a request for indemnification, advise the
GP Board in writing that Indemnitee has requested indemnification.



-6-

--------------------------------------------------------------------------------



(b)    The Partnership will be entitled to participate in any Proceeding at its
own expense.


Section 10.    Procedure Upon Application for Indemnification.


(a)    Upon written request by Indemnitee for indemnification pursuant to
Section 9(a), if so requested by Indemnitee pursuant to Section 9(a), a
determination with respect to Indemnitee’s entitlement to indemnification shall
be made by Independent Counsel and such Independent Counsel shall be selected as
set forth in Section 10(b). If Indemnitee does not request a determination by
Independent Counsel in a written request for indemnification pursuant to Section
9(a), a determination, if such determination is required, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case, which shall
be at the election of the GP Board: (1) by a majority vote of the disinterested
directors, even though less than a quorum, (2) by a committee of disinterested
directors designated by a majority vote of the disinterested directors, even
though less than a quorum, (3) if there are no disinterested directors, or if
the GP Board so directs, by Independent Counsel in a written opinion to the GP
Board, a copy of which shall be delivered to the Indemnitee, or (4) by the
limited partners of the Partnership holding a majority of the outstanding common
units of the Partnership. For purposes hereof, disinterested directors are those
members of the GP Board who are not parties to the Proceeding in respect of
which indemnification is sought by Indemnitee. In the case that such
determination is made by Independent Counsel, a copy of Independent Counsel’s
written opinion shall be delivered to Indemnitee and, if it is so determined
that Indemnitee is entitled to indemnification, payment to Indemnitee shall be
made within ten (10) days after such determination. Indemnitee shall cooperate
with the Independent Counsel, or the Partnership, as applicable, making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such counsel or the Partnership upon reasonable advance
request any reasonable documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination. Any costs or expenses
(including attorneys’ fees and disbursements) incurred by Indemnitee in so
cooperating with the Independent Counsel or the Partnership shall be borne by
the Partnership (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Partnership hereby indemnifies and
agrees to hold Indemnitee harmless therefrom.
(b)    In the event that Indemnitee exercises his right to have his entitlement
to indemnification determined by Independent Counsel pursuant to Section 9(a),
the Independent Counsel shall be selected by Indemnitee, and Indemnitee shall
give written notice to the Partnership advising it of the identity of the
Independent Counsel so selected. The Partnership may, within ten (10) days after
such written notice of Indemnitee’s selection shall have been given, deliver to
the Indemnitee a written objection (an “Objection Notice”) to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person or firm so selected
shall act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If the Independent Counsel selected by the
Indemnitee cannot serve as Independent Counsel for any reason, the

-7-

--------------------------------------------------------------------------------



Indemnitee shall have the right, by written notice to the Partnership, to select
another person or firm to act as Independent Counsel. The Partnership shall have
the right, within ten (10) days after such written notice, to deliver to
Indemnitee an Objection Notice, and absent a proper and timely objection, the
person or firm so selected by the Indemnitee shall act as Independent Counsel.
If, within twenty (20) days after submission by Indemnitee of a written notice
to the Partnership from the Indemnitee identifying the Independent Counsel
selected by the Indemnitee, all objections by the Partnership to the Independent
Counsel so selected by the Indemnitee have not been withdrawn, the Indemnitee
may petition a court of competent jurisdiction for resolution of any objection
which shall have been made by the Partnership to the selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the court or by such other person as the court shall designate. The person
with respect to whom all objections are so resolved or the person so appointed
shall act as Independent Counsel under Section 10(a) hereof. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 12(a)
of this Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).


Section 11.    Presumptions and Effect of Certain Proceedings.


(a)    In making a determination with respect to entitlement to indemnification
hereunder, it shall be presumed that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 9(a) of this Agreement, and the Partnership shall
have the burden of proof to overcome that presumption in connection with the
making of any determination contrary to that presumption. Neither (i) the
failure of the Partnership or of Independent Counsel to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor (ii) an actual determination by the
Partnership or by Independent Counsel that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.
(b)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of guilty,
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Partnership or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.
(c)    For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Partnership, GP, ONEOK or any Enterprise,
including financial statements, or on information supplied to Indemnitee by the
officers of the Partnership, GP, ONEOK or Enterprise in the course of their
duties, or on the advice of legal counsel for the Partnership, GP, ONEOK or any
Enterprise or the GP Board or counsel selected by any committee of the GP Board
or on information or records given or reports made to the Partnership, GP, ONEOK
or any Enterprise by an independent certified public accountant or by an
appraiser, investment banker or other

-8-

--------------------------------------------------------------------------------



expert selected with reasonable care by the Partnership, GP, ONEOK or any
Enterprise or by the GP Board or any committee of the GP Board. The provisions
of this Section 11(c) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.
(d)    The knowledge and/or actions, or failure to act, of any director,
consultant, officer, agent or employee of the Partnership, GP, ONEOK or any
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.
Section 12.    Remedies of Indemnitee.
(a)    Subject to Section 12(f), in the event that (i) a determination is made
pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10(a) of
this Agreement within sixty (60) days after receipt by the Partnership of the
request for indemnification that does not include a request for Independent
Counsel, (iv) payment of indemnification is not made pursuant to Section 2 or 3
or the last sentence of Section 10(a) of this Agreement within ten (10) days
after receipt by the Partnership of a written request therefor, (v) payment of
indemnification pursuant to Section 2 or 6 of this Agreement is not made within
ten (10) days after a determination has been made that Indemnitee is entitled to
indemnification, or (vi) in the event that the Partnership or any other person
takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or Proceeding
designed to deny, or to recover from, the Indemnitee the benefits provided or
intended to be provided to the Indemnitee hereunder, Indemnitee shall be
entitled to an adjudication by a court of his entitlement to such
indemnification and/or advancement. Alternatively, Indemnitee, at his option,
may seek an award in arbitration to be conducted by a single arbitrator pursuant
to the Commercial Arbitration Rules of the American Arbitration Association.
Indemnitee shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 12(a); provided,
however, that the foregoing time limitation shall not apply in respect of a
proceeding brought by Indemnitee to enforce his rights under Section 3 of this
Agreement. The Partnership shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.


(b)    In the event that a determination shall have been made pursuant to
Section 10(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 12 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 12, the Partnership shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement, as the case may
be.


(c)     If a determination shall have been made pursuant to Section 10(a) of
this Agreement that Indemnitee is entitled to indemnification, the Partnership
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, absent a misstatement by Indemnitee of a
material fact, or an omission of a material fact

-9-

--------------------------------------------------------------------------------



necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification.


(d)    The Partnership shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Partnership is bound by all the provisions of this Agreement. It is the
intent of the Partnership that, to the fullest extent permitted by law, the
Indemnitee not be required to incur legal fees or other expenses associated with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the
Indemnitee hereunder.


(e)    To the fullest extent permitted by law, the Partnership shall indemnify
Indemnitee against any and all Enforcement Expenses and, if requested by
Indemnitee, shall (within ten (10) days after receipt by the Partnership of a
written request therefor) advance, to the extent not prohibited by law, such
Enforcement Expenses to Indemnitee, which are incurred by Indemnitee in
connection with any action brought by Indemnitee for indemnification or
advancement from the Partnership under this Agreement or under any directors’
and officers’ liability insurance policies maintained by the Partnership,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement or insurance recovery, as the case may be, in the
suit for which indemnification or advancement is being sought. The parties agree
that for the purposes of any advancement of Enforcement Expenses for which
Indemnitee has made written demand to the Partnership in accordance with this
Agreement, all Enforcement Expenses included in such demand that are certified
by affidavit of Indemnitee’s counsel as being reasonable shall be presumed
conclusively to be reasonable.
(f)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding, including any appeal therein.


Section 13.    Non-exclusivity; Survival of Rights; Insurance; Subrogation.


(a)    The rights of indemnification and to receive advancement as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the LP Agreement,
the GP LLC Agreement, the ONEOK Bylaws, any agreement, a vote of the limited
partners of the Partnership or a resolution of the GP Board, or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by Indemnitee in his Organizational Status prior
to such amendment, alteration or repeal. To the extent that a change in the LP
Agreement reduces the limitations on indemnification expressly provided therein,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or

-10-

--------------------------------------------------------------------------------



employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
(b)    To the extent that the Partnership or the GP maintains an insurance
policy or policies providing liability insurance for directors, officers,
employees, agents, trustees, consultants or fiduciaries of the Partnership, the
GP or of any other Enterprise, Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee, agent, trustee,
consultant or fiduciary under such policy or policies. If, at the time of the
receipt of a notice of a claim pursuant to the terms hereof, the Partnership or
the GP has director and officer liability insurance in effect, the Partnership
or the GP shall give prompt notice of such claim or of the commencement of a
proceeding, as the case may be, to the insurers in accordance with the
procedures set forth in the respective policies. The Partnership and the GP
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policies.


(d)    In the event of any payment under this Agreement, the Partnership shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Partnership to bring suit to enforce such rights.
(e)    The Partnership’s obligation to provide indemnification or advancement
hereunder to Indemnitee who is or was serving at the request of the Partnership
or the GP as a director, officer, employee, agent, trustee, consultant or
fiduciary of any other Enterprise shall be reduced by any amount Indemnitee has
actually received as indemnification or advancement from such other Enterprise.
Section 14.     Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director, officer, employee or agent of the
Partnership and the GP or, at the request of the Partnership or the GP, a
director, officer, employee, agent, trustee, consultant or fiduciary of any
Enterprise or (b) one (1) year after the final termination of any Proceeding,
including any appeal, then pending in respect of which Indemnitee is granted
rights of indemnification or advancement hereunder and of any proceeding,
including any appeal, commenced by Indemnitee pursuant to Section 12 of this
Agreement relating thereto. This Agreement shall be binding upon the Partnership
and its successors and assigns and shall inure to the benefit of Indemnitee and
his heirs, executors and administrators. The Partnership shall require and cause
any successor, and any direct or indirect parent of any successor, whether
direct or indirect by purchase, merger, consolidation or otherwise, to all,
substantially all or a substantial part, of the business and/or assets of the
Partnership, by written agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Partnership would be required to perform
if no such succession had taken place.
Section 15.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality

-11-

--------------------------------------------------------------------------------



and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law; (b)
such provision or provisions shall be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.


Section 16.    Enforcement.


(a)    The Partnership expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director, officer, employee or agent of the
Partnership or the GP, and the Partnership acknowledges that Indemnitee is
relying upon this Agreement in serving as a director, officer, employee or agent
of the Partnership or the GP. Subject to Section 15 of this Agreement, this
Agreement shall continue in force after Indemnitee has ceased to serve as a
director, officer, employee or agent of the Partnership and the GP and will
continue to provide coverage, to the extent provided for in this Agreement, for
matters that occurred while Indemnitee served as a director, officer, employee
or agent of the Partnership or the GP.
(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the LP Agreement, the GP LLC
Agreement, the ONEOK Bylaws, any resolution of the GP Board providing for
indemnification and applicable law, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder.
Section 17.    Modification and Waiver. No supplement, modification or
amendment, or waiver of any provision, of this Agreement shall be binding unless
executed in writing by the parties thereto. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement nor shall any waiver constitute a continuing
waiver.


Section 18.    Notice by Indemnitee. Indemnitee agrees to promptly notify the
Partnership in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement as provided
hereunder. The failure of Indemnitee to so notify the Partnership shall not
relieve the Partnership of any obligation which it may have to the Indemnitee
under this Agreement or otherwise.


Section 19.    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have

-12-

--------------------------------------------------------------------------------



been directed, (b) mailed by certified or registered mail with postage prepaid,
on the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed or (d) sent by facsimile
transmission, with receipt of oral or written confirmation that such
transmission has been received:


(a)    If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Partnership.
(b)    If to the Partnership to:


ONEOK Partners, L.P.
c/o ONEOK, Inc.
100 W. Fifth Street
Tulsa, Oklahoma 74103
Attn: General Counsel
Facsimile: (918) 588-7971
or to any other address as may have been furnished to Indemnitee by the
Partnership.
Section 20.    Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Partnership, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
in order to reflect (i) the relative benefits received by the Partnership and
Indemnitee in connection with the event(s) and/or transaction(s) giving rise to
such Proceeding; and/or (ii) the relative fault of the Partnership (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).
Section 21.    Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 12(a) of this Agreement, the Partnership and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court of Chancery, and not in any other state or federal
court in the United States of America or any court in any other country, (ii)
consent to submit to the exclusive jurisdiction of the Delaware Court of
Chancery for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) consent to service of process at such
address set forth in Section 19 of this Agreement with the same legal force and
validity as if served upon such party personally within the State of Delaware,
(iv) waive any objection to the laying of venue of any such action or proceeding
in the Delaware Court of Chancery, and (v) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
of Chancery has been brought in an improper or inconvenient forum.

-13-

--------------------------------------------------------------------------------



Section 22.    Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.
Section 23.    Miscellaneous. The headings of the paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.
[signature page follows]











-14-

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.


PARTNERSHIP:


ONEOK PARTNERS, L.P.
By: ONEOK Partners GP, L.L.C.,
its General Partner








 
By:
 
 
 
 
Name:
Terry K. Spencer
 
 
Title:
President and Chief Executive Officer









INDEMNITEE:






 
By:
 
 
 
 
Name:
 
 
 
Address:
 






-15-